Case 2:20-cv-04723-DOC-SP Document 8 Filed 06/23/20 Page 1 of 1 Page ID #:52



 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MICHAEL SPENGLER,                   ) Case No. CV 20-4723-DOC (SP)
12                                       )
                           Petitioner,   )
13                                       )
                     v.                  )              JUDGMENT
14                                       )
     L.A. COUNTY D.A. OFFICE,            )
15                                       )
                           Respondent.   )
16                                       )
                                         )
17
18        Pursuant to the Memorandum and Order Summarily Dismissing Petition for
19 Writ of Habeas Corpus,
20        IT IS HEREBY ADJUDGED that the Petition and this action are dismissed
21 with prejudice.
22
23
24 DATED: June 23, 2020                  _____________________________________
                                         HONORABLE DAVID O. CARTER
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
